Citation Nr: 1806845	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-02 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for tenosynovitis right ankle, status post right ankle surgeries, with scars.

2.  Entitlement to a rating in excess of 20 percent for a right shoulder degenerative joint disease, status post rotator cuff repair surgeries with acromioplasty, with scars.

3.  Entitlement to total disability rating for individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1980 to October 2000.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2011 and July 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a Board hearing in January 2018, but he withdrew his request prior to that date.  Therefore, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).


FINDING OF FACT

In correspondence received in January 2018, the Veteran expressed his desire to withdraw his appeal in its entirety.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of a rating in excess of 20 percent for tenosynovitis right ankle, status post right ankle surgeries, with scars. 38 U.S.C § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of a rating in excess of 20 percent for a right shoulder degenerative joint disease, status post rotator cuff repair surgeries with acromioplasty, with scars. 38 U.S.C § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to TDIU. 38 U.S.C § 7105 (2012); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the NOD and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In January 2018, the Veteran submitted written correspondence stating that he wished to withdraw the claims on appeal ("I wish to withdraw my appeals of the decision on my claims for R Shoulder DJD--Increase,-R Ankle Tenosynovitis--Increase, and IU").  As the Veteran has expressed his desire to withdraw his appeal as to all issues in appellate status, there is effectively no longer any remaining allegation of error of fact or law concerning these issues.  Accordingly, the Board does not have jurisdiction to review the Veteran's the issues of a rating in excess 
20 percent for tenosynovitis right ankle, status post right ankle surgeries, with scars, a rating in excess of 20 percent for a right shoulder degenerative joint disease, status post rotator cuff repair surgeries with acromioplasty, with scars, and entitlement to TDIU.

ORDER

The appeal is dismissed.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


